PER CURIAM:
Malcolm Eugene Golson appeals a district court order denying his motion filed pursuant to 18 U.S.C. § 3582 (2006). We have reviewed the record and the district court’s order and find no error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Golson, No. 2:01-cr-00047-RGD (E.D. Va. June 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.